Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-7 and 9 in the reply filed on 11/29/2022 is acknowledged.
Claims 8 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.

Specification
The disclosure is objected to because of the following informalities:  
[0013], line 4, “bund” should read “bound”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “outer wrapper means ” in claims 1, 2, 6, and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding claim 6, the term “securely” is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The tightness of the fit of the end cap onto one end of the modular cigar is indefinite as the term “securely” is not defined in the specification.

Regarding claim 7, the term “relatively” is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The binder leaf thickness as compared to the wrapper means wrapper leaf thickness is made indefinite as the claim nor the specification describe the thickness for either the binder leaf or the outer wrapper.

Regarding claim 9, the claim is indefinite because it contains both an apparatus and the method steps of using the apparatus. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, and 7, as best understood by the 112(f) issues identified above, are rejected under 35 U.S.C. 103, as being unpatentable over Rosales (US 828,296 A) and further in view of Maal (US 2011/0094525 A1).   Rosales discloses a cigar (figure-unlabeled) manufactured from leaf tobacco (lines 13-15) is rolled in any desired shape and size, and the process of rolling so far as the filler and binder are concerned is the usual and ordinary process (lines 40-43)  The cigar of Rosales comprises a binder leaf rolled around a lose filler. Rosales also discloses a wrapper selected from a full half-leaf of suitable size applied in the usual manner in spiral folds or otherwise.  The wrapper will inherently be biased to a rolled position after being rolled around the cigar.  Rosales further discloses applying the point of the leaf at the combustion end of the cigar in such a way that when the entire cigar is covered by the wrapper (i.e. outer wrapper) there remains a free curved base of the leaf; instead of cutting the curved base in the form suitable to cover the point of the cigar and pasting same over such point, the curved base of the leaf is tightly rolled upon itself into a long and slender stem and tied into a simple knot (i.e. an outer wrapper adhesive-free coupling), fitting close upon the point of the cigar and then the cigar is finished by cutting away the surplus end close to the cigar (lines 43-59).  The wrapper of Rosales is capable of being untied and unrolled because it is not glued to the underlying structure.  Rosales does not explicitly disclose a removable end cap.
However, Maal teaches a cigar having a cigar cap (i.e. end cap), covering for the cigar butt, smoking end that the human user’s mouth will contact when smoking (Abs.); wherein adding a removable cigar cap to the smoker’s end of a cigar at any time after the outer wrapper leaf has been added offers manufacturers a means of physically and hygienically protecting the smoker’s end (Fig. 5, [0028])  The cigar cap of Maal is capable of being coupled to one end of the cigar around the outer wrapper to maintain the outer wrapper securely in the rolled position around the cigar. Maal further teaches the cigar cap can be wrapped onto the cigar butt in an easily removable fashion where the cigar has been laid over a piece of tobacco leaf (6A) that will be used to create a cigar cap with the cigar cap being applied starting from the cigar body and wrapping the tobacco leaf towards the smoker’s end (Fig.4, [0055]) and the extra tobacco leaf that has been made into a cigar cap has been wrapped so that there is a grip for easy removal (Fig. 6, [0057]) (i.e. the removable end cap is configured to be unrolled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the cigar of Rosales to include the cigar cap as taught by Maal which results in cigar end cap made of a tobacco leaf that is coupled to the smoker’s end of the car to help maintain the outer wrapper rolled around the cigar inner bound module to maintain the structural integrity of the cigar so that a smoker for use by a smoker of the cigar and also proved tobacco leaf material that can be used to repair, patch or enhance the outer wrapper when rolling around another inner bound module.  

Regarding claim 4, the wrapper of Rosales is capable of Rosales is capable of being untied and unrolled because it is not glued to the underlying structure as discussed above.  The recitation “is configured to decouple from the outside of the inner bound module” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 6, the cigar cap of Maal is capable of being wrapped onto the butt of the cigar as discussed above.  The recitation “is configured to be coupled to one end of the modular cigar” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art is capable of performing the intended use, then it meets the claim.  

Claim 2 is rejected, as best understood by the 112(f) issues identified above, is rejected under 35 U.S.C. 103, as being unpatentable over Rosales (US 828,296 A), as applied to claim 1 above, and further in view of Mendoza et al. (US 2020/0337365 A1).  Rosales discloses all the claim limitations as set forth above.   Rosales does not explicitly disclose the outer wrapper means comprises a wrapper leaf with a main vein extending longitudinally along a length of the wrapper leaf, wherein in the rolled position coupled to the inner bound module, the main vein extends in  parallel to a longitudinal axis of the modular cigar.
However, Mendoza et al. teaches smokable products of various embodiments including a smokable shell (100) and filter (300); the shell (100) includes treated leaves (201) arranged so that their primary veins (i.e. main veins) (only one shown in Figure 1) are oriented longitudinally to form a generally cylindrical wall (110), (110’), where wall (110), (110’) defines a cavity (130) (Fig. 2A, [0057]) (i.e. a wrapper leaf with a main vein extending longitudinally along a length of the wrapper leaf, wherein in the rolled position coupled to the inner bound module, the main vein extends in parallel to a longitudinal axis of the modular cigar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrapper leaf of Rosales to include a single wrapper leaf arranged such that the primary vein of the wrapper leaf extends in parallel to the longitudinal axis of the cigar which will predispose the outer wrapper to curl in the direction that it is rolled around an inner module in the direction and facilitate the securing, removing, and re-securing of the outer wrapper leaf to the inner bound module without the use of any adhesive.

Claims 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosales (US 828,296 A), as applied to claims 2 and 4 respectively  above, and further in view of Sinclair, JR (US 8,464,727 B1).  Rosales discloses all the limitations as set forth above.  Rosales does not explicitly disclose the wrapper leaf is formed in a parallelogram shape, wherein the longitudinally extending main vein intersects only two end of the parallelogram transverse length of the wrapper leaf; wherein two longitudinal sides of the wrapper leaf free of intersection of the longitudinally extending main vein curve inwardly towards each other in a decouple, non-stressed position.
However, Sinclair, JR teaches a first cigar (15) wherein the outer sheet (28) (i.e. a wrapper leaf) can have edges (35), (36) which can be parallel to one another and edges (37), (38) which can be parallel where the edge (37) can form an acute angle with edge (36); the edge (35) can form an acute angle with edge (38) (Fig. 5, col 6, lines 18-23) (i.e. the wrapper leaf is formed in a parallelogram shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wrapper leaf of Rosales in a parallelogram shape as taught by Sinclair, JR which results in a wrapper leaf with the longitudinally extending main vein intersecting the two narrow ends of the parallelogram transverse to wrapper leaf length, with the two longitudinal sides of the wrapper leaf free of intersection of the longitudinally extending main vein and  the outer wrapper leaf will be predisposed to curling in the direction that it is rolled around the inner bound module and biased toward the rolled position and facilitate the securing, removing, and re-securing of the outer wrapper leaf to the inner bound module without the use of adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747